Citation Nr: 1312593	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  08-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Mark Parise, Esquire


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, served on active duty from August 1962 to September 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which declined to reopen the claim of service connection for PTSD.  

This case was previously before the Board in March 2010, when the claim was reopened and remanded for further development, in October 2011, when the claim was remanded to allow for a hearing, and in March 2012, when it was remanded for further development, to include an additional opinion by a VA examiner.  As the written opinion states that a full in-person examination of the Veteran is needed to render a complete answer to all of the questions posed, this matter must once again be remanded to ensure compliance with the prior remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Board sincerely regrets the additional delay in the adjudication of the Veteran's claim, but additional evidence is required before a proper adjudication can be rendered.  VA will notify the Veteran if further action on his part is required.


REMAND

When the Board remanded the appeal in March 2012, it shought to obtain an additional opinion from the VA examiner of record.  The Board's directives specified that the examiner should provide an opinion with respect to any current psychiatric condition and also directed that an examination should be performed if necessary rather than limiting the request to one for a written opinion. 

 The VA examiner of record provided an addendum opinion which stated that a new evaluation would need to be conducted in order to provide an opinion on a current diagnosis, especially given the new information regarding specific stressor incidents and the examiner's concerns regarding the Veteran's credibility.  Therefore, this case must be returned to the RO to allow for such an examination to be performed.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a VA examination by a psychiatrist or psychologist to determine whether it is at least as likely as not (probability 50 percent or greater) that any current mental health disability, to include anxiety, depression, and PTSD, was incurred in or aggravated by his military service, to include the specific stressor incidents of the loss of colleagues aboard the USS Constellation and the mid-air collision at Whiting Field.  

The examiner should review the entire claims file and should specifically comment on the July 2010 VA examination report and its discussion of the Veteran's credibility, the Veteran's own statements during the examination to be conducted, and the additional evidence submitted by the Veteran including the reports and opinions of Ms. Amy LaRoche and Laurel Lamb, RN.

The examiner should provide the rationale for any opinion(s) rendered.  

2.  If the decision remains adverse to the Veteran, isue a supplemental statement of the case and return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

